 JO-VINDRESS CO.Jo-Vin Dress Company,Inc. and Villa Fashions, Inc.andLocal 185,International Ladies' GarmentWorkers' Union.Case 4-CA-1318328 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 24 September 1984, Administrative LawJudge Lowell Goerlich issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief. The General Counsel and the Charg-ingParty filed cross-exceptions and supportingbriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions, as modified, and to adopt the recom-mended Order as modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Jo-Vin Dress Company, Inc., and VillaFashions, Inc., Shenandoah, Pennsylvania, its offi-cers, agents, successors,and assigns,shall take theaction set forth in the Order as modified.1.Substitute the following as paragraph 1(a)."(a)Refusing to recognize and bargain withLocal 185,InternationalLadies' Garment Workers'Union and Dressmakers' Joint Council ILGWU,AFL-CIO,as the exclusive representative of itsiThe Respondent has excepted to some of thejudge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188 F2d362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe judge made several inadvertent errors in the statement of facts inthe portion of the decision entitled"Section IIIThe UnfairLabor Prac-tices."Thus,the correct date of the letter described in par 2 of this sec-tion is 16 August 1982,and the date the resignation took effect is 17August 1982.Similarly,the correct date of the meeting described in par.6 of this section is 2 August 1982, and in par 7,the date employees ap-peared for their final paychecks is 20 August 19822The General Counsel has excepted to the judge's failure to order theRespondent to recognize and bargain with the Dressmakers'Joint Coun-cil ILGWU, AFL-CIO,as well as Local185The recordshows that theDressmakers'JointCouncil negotiated and executed the expired 1979-1982 contract,theMemorandum of Agreement of 14 June 1982,and the1982-1985 contract on behalf its affiliated locals, including Local 185The recordalso shows that the Dressmakers'Joint Council and itsaffili-ates, including Local 185, are referredto collectivelyas the"Union" inthe contractsWe thus find merit to the General Counsel's-exceptions andhave modified the recommended Order accordingly525employees in the appropriateunitwith respect towages,hours,working conditions,or other termsand conditions of employment of the employees,and refusing to honor the existing agreement appli-cable to those employees."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargainwithLocal 185, International Ladies'GarmentWorkers' Union and Dressmakers Joint Council,ILGWU, AFL-CIO, as the exclusive representa-tive of our employees in the appropriate unit withrespect to wages, hours, working conditions, orother terms and conditions of employment of theunit employees, and refuse to honor the extensionagreement.WE WILL NOT discourage membership in theUnion, or any other labor organization, by con-structively discharging our employees through theimposition of illegal conditions of employment, orby otherwise discriminatingagainstany of you inregard to hire, tenure of employment, or otherterms and conditions of employment.WE WILL NOT unlawfully bypass the Union bydealingdirectly with you.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Sara Alex, Mary Arant, HelenArlu Kowicz, Florence Blewis, AdeleBlum, ClaraBobbin, Carol Boris, Helen Fell, Helen Gatenis,Teofil Galezniak, Helen Greenwalt, Wanda Gruca,SophieKaras,Ronald Kiselewski, Joanne Kova-lich, Joann Milefsky, MargaretPancerella, BonnieRemaley,WinifredRoche,Mary Ellen Rowan,Mary Vevasis, Betty Yedsena, and Mary Yudinskyimmediateand full reinstatement to their formerjobs or, if those jobs no longer exist,to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed and WE WILL make them whole for anyloss ofearningsand other benefits resulting fromtheir discharge, less anynet interim earnings, plusinterest.WE WILL comply with the termsand conditionsof the collective-bargainingextensionagreementbetween the Union and the Northeast Apparel As-sociation,Inc. retroactively to 20August 1982, and279 NLRB No. 73 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDprospectively until such time as its obligationsthereunder have been fully satisfied, includingmaking the appropriate trust funds, the employees,and the Union whole.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All nonsupervisory production (excludingpatternmakers),maintenance,packingandshipping workers employed by Jo-Vin Dresscompany,Inc. and its alter egoVilla Fashions,Inc., Shenandoah, Pennsylvania but excludingclerical employees, guards and supervisors asdefined in the Act.JO-VINDRESS COMPANY, INC., ANDVILLAFASHIONS, INC.PhyllisH. Allen, Esq.,for the General Counsel.Alvin B.Marshall, Esq.,andPaul J. Datte Esq.,of Potts-ville, Pennsylvania, for the Respondent.CharlesW Johnston, Esq.,of Harrisburg, Pennsylvania,for the Charging Party.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge. Thecharge filed by Local 185, International Ladies' GarmentWorkers' Union (the Union) on September 1, 1982, wasserved on Jo-Vin Dress Company, Inc. and Villa Fash-ions,Inc., (Jo-Vin and Villa, respectively)on September8, 1982. An amended charge was filled on September 30,1982, and served on the same parties by certified mail onOctober 4, 1982. The second amended charge was filedOctober 20, 1982, and served on the same parties by cer-tifiedmail on October 26, 1982. A complaint and noticeof hearing was issued on March 23, 1984.In the complaint it was alleged that the Respondentsviolated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act (the Act), among other things, bywithdrawing recognition of the Union, effecting unilater-al changes in wages and conditions of employment, un-lawfully causing the termination of employees, and refus-ing to abide by the terms of a contract between the Re-spondents and the Union.Jo-Vin and Villa filed separate timely answers denyingthat theyhad engaged or were engaging in the unfairlabor practices alleged.The case came on for hearing in Hazleton, Pennsylva-nia, on June 25 and 26, 1984.Each party was afforded afullopportunity to be heard, to call, to examine andcross-examine witnesses,to argue orally on the record,to submit proposed findings of fact and conclusions, andto file briefs.All briefs have-been carefully considered.On the entire record, and from my observation of thewitnesses and their demeanor,Imake the followingFINDINGSOF FACT, CONCLUSIONS, AND REASONSTHEREFOR1.THE BUSINESSOF JO-VIN AND VILLAJo-Vin is, and has been at all times material herein, acorporation duly organized under, and existing by virtueof, the laws of the Commonwealth of Pennsylvania, anduntilAugust 20, 1982, was engaged in the manufactureof women's apparel from its facility located at Washing-ton and Bower Streets Shenandoah, Pennsylvania.Villa is,and has been at all times material herein, acorporation duly organized under, and existing by virtueof, the laws of the Commonwealth of Pennsylvania sinceAugust 19, 1982, and since August 23, 1982, has been en-gaged in the manufacture of women's apparel from aplant located at Washington and Bower Streets, Shenan-doah, Pennsylvania.IAt all material times herein Jo-Vin and Villa, in thecourse and conduct of their business operations, manu-factured and shipped goods valued in excess of $50,000directly to points outside the Commonwealth of Pennsyl-vania.At all material times herein Jo-Vin and Villa were em-ployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDDressmakersJointCouncil, ILGWU, AFL-CIO, itsconstituentLocals, and Locals in New JerseyRegion,Northeast,WesternPennsylvaniaand Ohio Department,New England Region,EasternPennsylvania Region (in-cludingLocal 185, the Charging Party herein), and NewYork State District are, and have beenat all times mate-rialherein,labor organizationswithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe parties stipulated:That Joseph Tancredi and Isabella Tancredi, his wife,were the only stockholders of Jo-Vin and held the posi-tions of president and secretary-treasurer, respectively.That Joseph Tancredi was in charge of the day-to-dayoperationsof Jo-Vin.That Jo-Vinwas and Villa is a manufacturer of ladies'garments,not for their own account but as a contractorperforming work for other manufacturers known as job-bers.2That the jobbers which currently contract with Villaare completely different from the contractors which for-merly contracted with Jo-Vin.That at no time after the transfer of the assets of Jo-Vin to Villa did the Union request Villa to bargain col-lectively over terms and conditions of employment.That the unit set forth in the contract between theNortheastApparel Association,Inc.and Dressmakers'The foregoing facts were stipulated2Jobbers supply work to the contractor Tancredi testified, "Theysend usthe goodsand all thetrim and the specifications, how they wantthe garmentmade We make it, wesenditback to them and theysell it." JO-VIN DRESS CO.527Joint Council (of which Local 185 is a part) is an appro-priate unit for the purposes of collective bargaining.First:Jo-Vin had been a member of the Northeast Ap-parel Association,Inc., throughwhich Jo-Vin bargainedwith Dressmakers Joint Council, of which Local 185 wasa member sinceJanuary 27, 1973. Jo-Vinresigned fromthe Association by letter dated August 15, 1982;the res-ignation was to become effective as of August 15, 1982.Thereafter by letter dated August 19, 1982, Ben Glad-stone, executive director of the Association,informed theDressmakersJoint Council of Jo-Vin's resignation fromthe Association.The last complete labor agreement be-tween the Dressmakers Joint Council and the Associa-tion prior to Jo-Vin's resignation was executed on June1, 1979. It expired on May 31, 1982.According to Gladstone, at the time of the expirationof the agreement the Dressmakers Joint Council and theAssociationwere engaged in negotiating a new agree-ment.3On June 14, 1982, an agreement was executed betweenthe Northeast Apparel Association and theInternationalLadies'Garment Workers' Union, for and on behalf ofits affiliated locals (one of which was Local 185) withinthe Northeast,Western Pennsylvania and Ohio Depart-ment,and the Eastern Pennsylvania Region.Itprovidedforwage increases,minimums,benefit funds,bereave-ment pay,cost ofliving,substandard,and term.Its expi-ration date was May 31, 1985. Gladstone referred to thisagreement as an extension of the contract.Gladstone ex-plained in respect to the June 14, 1982 agreement,"There was nothing new for the members to abide byexcept under the old agreement because the first increasethat went in effect, was effective on December 6, 1982.But they abidedby every portion of the agreementthat ex-isted."(Emphasis added.) Thus, the June 1, 1979 agree-ment,asmodified by the June 14, 1982 agreement,became the contract between the Association (which in-cluded Jo-Vin) and the Union.It is significant in this re-spect that Jo-Vin, complying with the contract, forward-ed dues for July and August 1982 to the Union in con-formity with the checkoff provisions of the June 1, 1979contract. Subsequent to June 14, 1982, the Associationand the Dressmakers Joint Council agreed to a completeand final contract. The agreement was retroactive toJune1, 1982; the expiration date was May 31, 1985.On July 17, 1982,during thevacation period, Tancredischeduled a meeting of Jo-Vin's employees. All employ-ees attended except union stewards Mary Vevasis andClara Bobbin. Tancredi told the employees that he wasnot going nonunion and was "sick"of rumors to thateffect.He said that he called the meeting because theUnion had scheduled a meeting and he thought thatThomas Mathews, union district manager, would fill theemployees' heads full of lies about the health and welfarepayments(Jo-Vinwasdelinquent in these payments).Tancredi said, "I was concerned that he was going tohave the girls strike me when vacation was over."Toward the end of the meeting Mathews walked in andasked if he could hold a meeting. Tancredi assented. Ac-cording to Tancredi, Mathews declared, "Girls, I wantto tell you that 22 percent contribution is included in theprice of the garment.We have other contractors doingnon-unionwork.[Jo-Vin was doing nonunion work.]They are doing it and there is no reason Joe can't do it."Tancredi stopped him and called him a "liar" and toldhim to get out.Mathews left.On August 17, 1982, Tancredi held anothermeeting ofhis employees at which time he told them Jo-Vin was"closing down."Employee Ruth Becker testified thatTancredi told the employees that "he don't know howhe was going to meet the Union's demands anymore... . He was going to keep working until we ran out ofwork" at whichtimehe would have to go out of busi-ness.Employee Julie Thomas remembered Tancredisaying that "he was in trouble with the Union for theHealth and Welfare benefits and that when we finishedthe work that we had there was going to be no longer aJo-Vin." Patricia Alshefski testified that Tancredi saidthat he "couldn'tmeet the payments of the Health andWelfare any more and as soon as the work was finishedthat was in the shop, Jo-Vin was closing down."On August 29, 1982, when the employees appeared fortheir last paychecks from Jo-Vin, Tancredi told themthat "Jo-Vin was sold to Villa and Villa would operatenonunion." Tancredi further related to the employeesthat Villa was retaining him as general manager and thathe would be a worker like they were and "Villa is offer-ing everyone in the place a job at Villa." Tancredi ex-plained the conditions of employment as follows: Villaoffered the employees 9 paid vacation days instead of 11,the same union piece rate,the same union minimum, ahospitalization plan comparable to the Blue Cross planwhich they had with the Union,1-week paid vacation inJuly and they would be allowed to sign up for thesecond-week paid vacation in July as they had whenthey were under the Union. If they wanted hospitaliza-tion and if they allowed Villa to retain the $11 dues theywere paying to the Union, Villa would pay the remain-der of the premium. Time workers' wages were reducedfrom $4.82 an hour to $4.35 an hour. (Thereafter theseemployees talked to Tancredi; he raised the rate to$4.60.)Employees were not to receive a drug programor retirement benefits.On August 20, 1982, VincentRosato, local businessagent, "happened to be going into the shop"as Tancrediand his wife were coming out. According to Rosato,Tancredisaidthat "he was going nonunion"and that hehad "told the girls that who ever wanted to workMonday, that the shop would be open for those whowanted to work." Rosato responded that pickets wouldbe "around the factory" on Monday.4 Pickets appearedaround the plant on Monday.At the time Jo-Vin closed, Jo-Vinwas experiencing fi-nancial difficultieswhich were aggravated by the con-tractual requirement that it make payments into thehealth and welfare fund. The payments were required if4 Rosato was asked, "Did you ask him the reason why he was going tocloseJo-Vin?aThe Respondentadmitsthat contractnegotiationshad commencedA No I figured, you know,with the Health and Welfare,that hepnor to the withdrawal of Jo-Vin from the Association(Br 18)couldn'tpay the Health and Welfare or something like that." 528DECISIONSOF NATIONALLABOR RELATIONS BOARDa contractor-employer,such as Jo-Vin, didbusiness withnonunion jobbers.Such requirement was not in effect forthe contractor who did work with union jobbers. Jo-Vin's only customers, David Brooks and Emily, werenonunion jobbers.Thus,Jo-Vin was required to makehealth and welfare payments.At the time of the closure Jo-Vin owed more than$50,000 in delinquent health and welfare payments. Beingunable to meet these payments Jo-Vin tried to get helpfrom the Union. Tancredi "pleaded" with the Union toget him union customers.His pleas produced no newcustomers.Notwithstanding,Mathews continued his ag-gressive attempts to collectJo-Vin'sarrearages to thehealth and welfare fund.Mathews had several meetingsand telephone conversations with Tancredi. He sent himletters by certified mail. Finally, he secured a judgmentnote from his attorneys for $50,000 which he insistedthatTancredi personallysign.Tancredi refused to signthe note.Jo-Vin's last payments to the health and welfare fundwere in June and July 1982 at which time it made pay-mentsfor work performed by employees in April 1982.Subsequently a judgment was obtained in a Federal courtfor Jo-Vin's arrearages to the fund.According to Tancredi, Jo-Vin's payments to thehealth and welfare fund were 22 percent of its payroll.The payments ran $10,000 a month, which was morethan the Company had ever made as profit. Tancredi in-formed the union representatives that if he could not getunion work, he could not "continue like this." Of Math-ews, Tancredi testified, "Dealing with Mr. Mathews wasuselessbecause he just didn't want to hear anything, allhe wanted was money."Tancredi contacted Marty Berger, a higher union rep-resentative,whom he told that he could not "continue inbusiness paying this kind of percentage."Berger's re-sponse was, as testified by Tancredi, "If I would justmake an attempt to show them I was paying somethingon it, they would go along with that but I must keepcurrent with the work that was going through." This af-forded Jo-Vin no relief.Tancredi, nevertheless, went to the jobber and askedformore money. He "needed two dollars and seventyfive cents more on a garment to be able to pay the 22percent." "The jobber laughed in my face."At the same time J-Vin owed the Pennsylvania Unem-ployment Compensation Fund $42,000. Although pay-ments were arranged to liquidate the arrearage,Jo-Vincould not always meet these payments. Jo-Vin also was 6months behind on mortgage payments on a $126,000mortgage.Mortgage payments were around $1900 amonth.On August 10, 1982,the assetsof Jo-Vin were pur-chasedby Villa. The purchase price was set at $170,000,a figure set by an accountant's evaluation. The buyer as-sumed the following debts,i.e.,amortgage in theamount of $126,359.90 and unpaid Pennsylvania Unem-ployment Compensation taxes in the amount of $42,036.Jo-Vin's equity was set at $1605. Payments to the healthand welfare fund in the amount of over$50,000 were notassumedby the purchaser.5 On the basis of the foregoingfigures on August 10, 1982, Jo-Vin was obviously insol-vent.These facts raise the question whether Jo-Vin's resig-nation and withdrawal from the multiemployer unit wastimely and permissible.6The Board has said in the case ofHi- Way Builders,206NLRB 22 (1973):The Board has long held that a multiemployerbargaining unit can constitute an appropriate unit.As opposed to other units, a multiemployerunit is aunit based on consent of the parties, and it is estab-lished by an unequivocal agreement by the partiesto be bound by group action or by a controlling his-tory of bargaining on such a basis. Once the multi-employer unit is established, the employer membersand the union are subject to the rules the Board setforth inRetailAssociates,Inc.[120NLRB 388(1958).]InRetail Associates,the Board set forth rules gov-erning the withdrawal of an employer or a unionfrom multiemployer bargaining. Prior to the begin-ning of negotiations,withdrawal could only be ef-fected by an unequivocal written notice expressinga sincere intent to abandon, with relative permanen-cy, the multiemployer unit, and to pursue negotia-tions on an individual employer basis. Once negotia-tions had actually begun, withdrawal could only beeffected on the basis of "mutual consent" or when"unusual circumstances" were present. Thus, an em-ployer'swithdrawal after bargaining has com-menced is effective only if acquiesced in by theunion or if justified by "unusual circumstances."In the samecase the Board further opines-In cases afterRetail Associates,the Board has lim-ited application of the term "unusual circumstances"to those cases in which the withdrawing employerhas been faced withdireeconomic circumstances,i.e., circumstancesin which the very existence of anemployer as a viable business entity has ceased or isabout to cease. Thus, the Board has held that anemployer may withdraw from a multiemployer bar-gaining association after negotiations with the unionhave begun where the employer is subject to ex-treme economic difficulties which resultin an ar-rangement under the bankruptcy laws; where theemployer is faced with the imminent prospect ofsuch adverse economic conditions as would requireit to close its plant; or where the employer is facedwith the prospect of being forced out of businessfor lack of qualified employees to do the job andthe union refuses to assist the employer by provid-ing replacementsfor the employees he lost5Figures admitted in evidence indicate thatJo-Vin owedpayments of$50,231 57 forthe period March 14, 1981, toApril 24,1982, to the healthand welfare fund6TheRespondent thus phrases the question "Was the resignation ofJo-Vin Dress Company, Inc from the Northeast Apparel Association,Inc timely and proper?" (Br I ) JO-VIN DRESS COThe instant case falls within the class of cases in whichan employer is faced withthe imminentprospect of suchadverse economic conditions as would require it to closeits plant.Thus theBoard's holding inSpun-Jee Corp.,andJames Textile Corp.,171NLRB 557 (1968), govern thiscaseAs in theSpun-Jeecase, here Jo-Vin was in dire fi-nancial distresswhich was brought to the attention ofthe Union. Indeed the Union's intransigencein light ofJo-Vin's serious economicsituationoffered the Employerlittle choice except to suspend operations.Besetwith thisprospect, unusual circumstances existed which justifiedJo-Vin's withdrawal from the Association and the multi-employer unit. Accordingly, Jo-Vin's withdrawal fromthe Association and themultiemployer unit was not un-timely but was valid and effective. Since the contract be-tween the Northeast Apparel Association,Inc.andDressmakers Joint Council, executed in October 1982 (itsterm being retroactive from June 1, 1982, to May 31,1985),was not in effect at the time of Jo-Vin's lawfulwithdrawal from the multiemployerbargaining unit, andbecause of Jo-Vin's withdrawal from the Association, theAssociation could not bind Jo-Vin, and such contractwas not binding on Jo-Vin; however, Jo-Vin was not re-leased from any obligation by which it was bound at thetime it resignedfrom the Association and withdrew fromthe multiemployer unit. (See infra.)Second:Dominick Amato, age 33 (Tancredi was 51years old), was the sole stockholder of Villa, its presi-dent, and a close friend of Tancredi. Amato had practi-cally no expenence in the ladies' garment industry al-though he requested Tancredi to survey a couple of gar-ment plants with an idea of purchasing them. He was"self-employed in the vending machine business," secre-tary of Mianic Realty Corporation in Shenandoah, Penn-sylvania, and he was employedatReadingAnthracite"as a consultantin the coal industry to them." He visitsVilla about three times a week. His relationship withVilla is minimal. He has known Tancredi since child-hood. He relies on Tancredi to run Villa. "I left every-thing to Joe."Villa entered into a contract with Tancredi datedAugust 23, 1982, by which Tancredi was hired as execu-tive vice president and general manager of the Companyfor a period of 5 years. For the first year Tancredi'ssalary was set at $25,000; $5000 a year increase followed.Bonuses were provided "as the Company may from timeto time provide." (Jt. Exh. 4.) The full value of the con-tract in wages was $175,000.7According to Amato, Tancredi made all the basic de-cisions inrunning the day-to-day operations of Villa.Tancredi signed the checks. He obtained the customersforVilla.Amato testified, "I let Joe handle every-7Underthe contractVilla hadthe right to extendthe contract for ad-ditional ]-year periods on not less than 3 months' written notice to Tan-crediVillawas also permitted to terminate the contracton 90days' writ-ten notice,however, in this eventTancredi would receiveseverance payequal to the annual salaries provided in the unexpired agreementConsid-enng that Amato was unable to raise $25,000 working capital, it seemsapparent thatTancredireserved for himself the managementof Villa forat least 5 years529thing."8 "[H]e's running the business.That isthe bottomline of it." "[O]f course I am not that familiar with thedress factory,or the manufacturing business.He has theexpertise."Tancredi testified that"in all cases" Amato"goes along"with his"expertise." ,Amato explained how he happened to get involved inVilla.During the early Spring,Joe was telling me whata hard time he has having and,you know, wewould meet socially once in a while. I would talkto him on the street and we go to the same churchand he was telling me that he was having a hardtime.So, one day I asked him if he was ever goingto do anything to let me know it. About his busi-ness.So, around the beginning of August-the exactdate I don't know, he told me he is just fed up withthe business.I said that's fine,let'smake some ar-rangements to let my accountant see your booksand we'll see what it's worth. That's how we cameto an agreementthatIwas goingto buy Mr. Tan-credi's business. 10Villa Fashion, Inc. was incorporated on August 10,1982, for the purpose of acquiring Jo-Vin's properties.All the assets of Jo-Vin were purchased by Villa by anagreement dated August 10, 1982, for $170,000. The cashconsideration was $1605, the difference between the pur-chase price and the obligationson a mortgageand a debtto the Pennsylvania Unemployment Compensation Fund,which Villa assumed. Amato, for Villa as president,signed a promissory note dated November 19, 1982, forthe $1605.11 For operating expenses for Villa, Tancrediissued a personal check dated August 27, 1982; to Amatofor $25,000. Amato issued a personal check on August31, 1982, to Villa for $25,000. Amatohad signed an unse-cured personal promissory note to Tancredi datedAugust 27, 1982, due December 31, 1982, for the$25,000. Amato issued a check dated December 30, 1982,for $25,000 to Tancredi, apparently in payment of thenote.Although the note provided for 10-percentinterest,the interest was not included in the check. Amato testi-fied that he paid the note with money borrowed from hisfather-in-law.At the time the foregoingagreement was consummat-ed, the land, building, machinery, and equipment of Jo-Vin was titled in Schuylkill County Industrial Develop-mentAuthority and was being purchased by Villa pursu-ant to an installment sale agreement,proceeds of whichwere financed by Miners National Bank of Shenandoah8Amato did not know what services Isabella Tancredi,Tancredi'swife, who was on Villa's payroll, performed for the Company orthat shewas on the payroll°Some of Amato's later testimony seems to be inconsistent with theforegoing The foregoing is credited10Tancredi testified that he had related to Amato that he "thoughtthatVilla Fashion would be able to operate if it didn't have any obliga-tion to the Health and Welfare fund"Iconsider Amato's story to havebeen fabricatedii Apparentlyneither the purchase price was paid nor security for itwas provided at the closing of the sale. The promissory note was execut-ed after the charge was filed inthis case 530DECISIONS OF NATIONAL LABOR RELATIONS BOARD(the Bank).In the installment sale agreement Jo-Vin wasrestrained from selling the above-described assets with-out the consent of the Development Authority and theBank.Among other things the consent provided:It is proposed that the transfer of assets be struc-tured so thatJo-Vin willtransferto VillaFashionsall of its rights and equities,and all of its duties andobligations,under the Installment Sale Agreement,with no change whatsoever in the collateral ar-rangements between SCIDA, Jo-Vin and the Bank.The Bank would continue to hold a first lien securi-ty interest on all of the machinery and equipmentbeing transferred to Villa Fashions,a first mortgageon the land and building being transferred to VillaFashions,andJoseph and Isabel Tancredi,the princi-pal stockholdersof Jo-Yin,would continue to be guar-antors of the obligationsto SCIDA andthe Bank.Allother collateral arrangements between Jo-Vin, theTancredis and the Bank and SCIDA would remainintact, except that Villa Fashions would assume theobligationsof Jo-Vin for the payment and perform-ance of these obligations.[Emphasis added.]12 [Jt.Exh. 7(a).]Villa commenced the operationof Jo-Vin's propertiesunder Tancredi as manager on August 23, 1982.Villa op-erated under the same supervisors and substantially thesame employee complement with the same equipment, inthe same building with the same phone number, andserviced the same customers with the same type prod-ucts.Its business purpose,mode of operation,and man-agement were the same.Prior to August 20, 1982, Tan-credi had approachedJo-Vin'scustomers Emily andDavid Brooks. According to Tancredi he was advisedthat"as long as you are going to be the supervisorthere," he would be sent work.He testified that Villa"got the work"because of his connection with Villa,"the same floor lady,the same supervision and most ofthe same operators."Work was obtained from Emily oneitherAugust 19 or 20. Tancredi'swife continued towork for Villa where she did the same work she did forJo-Vin.Tancredi testified that he was"responsible for the totalstart-up of Villa." As noted above,no cash passed in thepurchase and Tancredi furnished the working capital of$25,000.13 From the start of the business until the end of1982 Tancredi drew only $800 as salary.For the fullyear of 1983 he drew only $16,000, short of the amountdue him under his written working agreement, all ofwhich was unknown to Amato. 1412 In view of Tancredi's acumen as a business man (as is revealed inthe record),the record is barren of any valid explanation of his conductin furnishing Amato$25,000 working capital without security and onlyon Amato's promise, and guaranteeing Villa's obligations to the Bank andSCIDA except the explanation that it was not an arm's-length deal1' In this regard Amato testified,"Ididn't just have to depend on him[Tancredi],Icould have gotten it someplace else I just didn't want toput myself in the hole at the time "14 Tancredi explained as follows, "The reason I didn't take a salary isbecause Villa just couldn'tafford to pay me and I was very interested inseeingVilla successful because of Dominic's involvement in it This iswhy I didn't take a salary There was no money to take, so how was IBoth Villa and Jo-Vin used the same attorney and ac-countant.According to Tancredi,Amato"goes along"with his expertise"in all cases."According to Amato,Tancredi's salary was negotiatedand set through Villa's accountant who was alsoJo-Vin'saccountant.Amato testified,"Everything was negotiatedthrough my accountant. . . .Iknew what was goingon. I don't know the nitty-gritty of everything."Villa is presently paying on Jo-Vin's delinquent oil billof $12,000 although the payment of such bill was notmentioned or assumed in the purchase agreement. Thebill has been reduced by Villa to $2000.On September 27, 1982, the Herald newspaper pub-lished a letter from Tancredi signed as"Villa manager,"which was admitted into evidence without objection.Among other things Tancredi wrote,"Jo-Vinwas afaithful union shop.We stayed with the ILGWU as longas possible,but it became evident that the union leaderswould rather see us go bankrupt than agree to a paymentunder which we could keep the union members workingand meet our own bills.Itwas then thatwe had to makea choice-either sever relations with the union,or pay whatthe union demanded and lose everything invested in thebusiness, including the jobs of employees who dependedon Jo-Vin for their paychecks." (Emphasis added.) (G.C.Exh. 7.)In the case ofAdvance Electric,268 NLRB 1001, 1002(1984), the Board set forth the following as the properstandard which is utilized by the Board and the courts todetermine whether two facially independent employersconstitute alter egos for the purposes of the Act:The legal principles to be applied in determiningwhether two factually separate [employers] are infactalter egosare well settled.Although each casemust turn on its own facts, we generally have foundalter egostatuswhere two enterprises have "sub-stantially identical"management,business purpose,operation, equipment,customers,and supervision, aswell as ownership.The Board continues,"Other factors which must beconsidered in determining whether an alter ego status ispresent in a given case include`whether the purposebehind the creation of the alleged alter ego was legiti-mate or whether,instead,itspurpose was to evade re-sponsibilities under the Act."'The credited facts in the case meet all these standardsexcept perhaps the standard of substantially identicalownership. Facially Tancredi,who owned Jo-Vin, hadno stock ownership in Villa. All stock of record wasowned by Amato. However, the credited facts in thiscase established that beyond a reasonable doubt Villawas formed as a sham and a coverup for the purpose ofallowing Tancredi to operate Jo-Vin'sproperties non-union,repudiate its bargaining obligations to the Union,and avoid future payments into the health and welfarefund to which it was then obligated. Amato was both awilling and knowing participant in this conspiracy Thusgoingto take it1 I was satisfied,itwas of my own doing[Emphasis added ]Dominicdidn'teven know thatIwasn't takinga salary " JO-VIN DRESS CO.there was here no true change of ownership. Amato as-sumed a "straw man" role for Tancredi. Under these cir-cumstances; when all participants were bent on frustrat-ing and avoiding the Act's purposes and policies, thealter ego concept must be accommodated for otherwiseby the devious device herein employed, an employer,without restraint, could avoid the duties and legal re-sponsibilitiescast on itby the Act bysetting up adummy corporation (here with the assistance of a friend)and still retain the management,control,and incrementsof its properties and goodwill.Moreover, there is nocredible evidence that this was an arm's-length deal.Tancredi was its architect and its beneficiary.15 Indeedin light of the business savvy disclosed by Tancredi inthe record, it is incredulous that Tancredi would surren-der a business which he had nurtured for many years andwhich no doubt represented his major life's effort for aconsideration of $1605 and also supply working capitalof $25,000 to the successor without any security, exceptpromises.Moreover, it is equally incredulous that aperson, other than one who retained an ownership inter-est,would have guaranteed a loan for the purchase of hisbusinessand would have foregone a substantial part ofhis salary as did Tancredi. Indeed considering the finan-cial plight of Jo-Vin, Tancredi had much togain andAmato little or nothing. Surely the corporate veil is notso tightly drawn as to cloak the kind of chicanery hereevidenced. 16Moreover, "substantial identical" ownership, is not nec-essarily an ingredient in an alter ego relationship."[The]test of alter ego status is a flexible one, such that lack ofidentical corporate ownership will not bar a finding ofalter ego status."NLRB v. Campbell-Harris Electric, Inc.,719 F.2d 292 (8th Cir. 1983). The Board has said, "[W]ehave found thatan alter egorelationship existed eventhough no evidence of actual common ownership waspresent.See,e.g.,AmericanPacific Concrete Pipe Co., 262NLRB 1223, 1226 (1982)."All Kind Quilting,266 NLRB1186 fn. 4 (1983).In the case ofFugazy Continental Corp. v. NLRB, 725F.2d 1416, 1420 (D.C. Cir. 1984), the court opined: "Inany event, common ownership isnotan absolute prereq-uisite to a finding of alter ego status." See alsoJ.M.Tanaka Construction v.NLRB,675 F.2d 1029 (1982);NLRB v. Scott Printing Corp.,612 F.2d 783 (3d Cir.1979).As was said in the case ofIowa Express Distribution v.NLRB,739 F.2d 1305 (8th Cir. 1984):16Amongthe benefits Tancredi bestowedon himself were the reten-tion of effective controlover the operationsof Villa by tying it down bya 5-year contract under which he exercised the duties of general managerand executivevicepresident,provisions for bonuses, incentives,addition-al benefits,and other compensation, the "use of and expense of operationfor a company-owned car," "hospitalization insurance,medical and surgi-cal insurance,life insurance,"4 weeks' paid vacation,lyear's salary incase of illness ordisability,and a$5000death benefit"To theextent thatobtainingthe benefitwas a motive for the transfer, or was a reasonablyforeseeableeffect, theresult represents a disguised continuanceof the oldemployer"Denzil S. Alkire vNLRB,716 F 2d 1014, 1020 (4th Cir1983)16 It was saidby the Board inRiley Aeronautics Corp,178 NLRB 495,501 (1969),"[T]he corporate veil will be piercedwhenever it is employedto perpetrate fraud,evade existing obligations, or circumvent a statute "(Quoted with approval inContrasPacking Co,268 NLRB 193(1983).) ,531[T]he alter ego doctrine focuses on whether onebusiness entity should be held to the labor obliga-tions of another business entity that has discontin-ued operations.SeeNote,BargainingObligationsAfter CorporateTransformations54N.Y.V.L. Rev.624, 638(1979).The essential inquiry under thealter ego analysis is "[w]hether there wasa bonafidediscontinuance and a true change of ownership. . . or merely a disguised continuance of the oldemployer."Southport PetroleumCo. v.NLRB,315U.S. 100,106 (1942).This court rejected a claim that there could be no alterego status absent evidence of "substantial identical" own-ership,stating,"See AmericanPacific ConcretePipe Com-pany,Inc.,262 NLRB 1223 (1982) (alter ego relationshipwithout common ownership where substantially identicalbusiness purpose,operations,equipment,type of custom-er, and common control of labor relations existed);BigBear SupermarketsNo.3, 239 NLRB179 (1978);Circle TCorporation,238NLRB 245 (1978);Ramos Ironworks,Inc.,234 NLRB 896 (1978) (although legal ownership oftwo corporations was distinct,alterego relationshipfoundwhere corporations had common business pur-poses and operational control)."Villa's institution was a sham,creating a disguised con-tinuance of Jo-Vin's operation. Villa was not a bona fidediscontinuance of Jo-Vin or a true change of ownership.Moreover,at the time the transfer was effected thecredited facts indicated that Villa harbored no intentionto change the business purpose or operations of Jo-Vin.Cf.Galls EquipmentCo.,194NLRB799 (1972).Ifind that for the purposes of the Act, Villa, a dis-guised continuance of Jo-Vin,must be treated as thealter ego of Jo-Vin which hereinafter will be together re-ferred to as the Respondent. i 7While the Respondent lawfully withdrew from the As-sociation and thereby the multiemployer bargaining unit,the obligation remained to recognize and bargain withthe Union in the plant unit in which 'the Respondent hadbeen bargaining through the Association.NLRBv.TahoeNugget Inc.,584 F.2d 293,302 (9th Cir.1978). See alsoNLRBv.SierraDevelopment Co.,604 F.2d 606, 607 (9thCir. 1979);NLRBv.Roger'sLG.A.,Inc.,605 F.2d 1164(10th Cir.1979).Moreover,even though the Respondent had with-drawn from the multiemployer association,itwas boundby the extension of the agreement of June 1,1979, in-cluding the memorandum of agreement dated June 14,1982, executed between Northeast Apparel Associationand the Northeast, Western Pennsylvania and Ohio De-partment, and ILGWU. Since at the time the June 1,1979 contract was extended and the June 14, 1982 memo-randum of agreement was executed the Respondent stillwas a member of the Association and the Respondenthad accepted and was complying with the terms of theextension i 8 agreement.17Unlike the case ofTE Elevator Corp268 NLRB 1461 (1984), citedby theRespondent,Villa wasa disguised continuanceof Jo-Vin1B Some times herein the extensionof theJune 1,1979 agreement andthe June 14, 1979 memorandum of agreement is referred to as the"exten-sion agreement " 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, the Respondent's unilateral ceasingof health andwelfare contributions and its otherchanges inemployeewages andworkingconditionsafterAugust 23, 1982,was in thenature ofa midtermmodification of an exist-ing contract in violation of Section 8(d) of the Act and arepudiation of a contract in violation of Section8(a)(1)and (5) of theAct.Michigan Drywall Corp.,232 NLRB120, 123 (1977), affd. 616 F.2d 966 (6th Cir. 1980);Deluxe Poster Co.,238 NLRB 335 (1978), mem. granted601 F.2d 598 (7th Cir. 1979).19Assuming, arguendo, that the Respondent's withdraw-al from the multiemployer unit relieved it of its obliga-tionsunder the above-mentioned extension agreement, itnevertheless engaged in a violation of Section 8(a)(5) ofthe Act when it unilaterally altered the wages and work-ing conditions of its employees in respect to mandatorysubjects of bargaining. "At contract expiration, an em-ployer may not unilaterally alter . . . a contractual termthat is amandatory subject of bargaining. This result ob-tainsbecause such term `by operation of statute continueseven after the contract embodying it has terminated."'NLRB Y. Haberman Construction Co.,618 F.2d 288, 302(5th Cir. 1980). See alsoBay Area Sealers v. NLRB,665F.2d 970 (9th Cir. 1982), andNLRB v. Southwest SecurityEquipment Corp.,736 F.2d 1332 (9th Cir. 1984).By bypassing the Union, the statutory agent of the Re-spondent'semployees in an appropriate unit and dealingdirectly with its employees on and after August 23, 1982,the Respondent violated Section 8(a)(1) and(5) of theAct.Medo Photo Supply Corp. v. NLRB,321U.S. 678(1944).Finally, the General Counsel claims that the Respond-ent constructively discharged the employees listed in thecomplaint.Mary Theresa Vevasis, an employee, crediblytestified that she did not go to work for the Respondentbecause she was going to lose her benefits and that shewas "not going to work for non-union after being withthe union after so many years." The Respondent was"willing to stipulate that if the other witnesses [the em-ployees listed in the complaint] had been called, their tes-timony would be the same with respect to the reason fornot going to work for Villa."The Respondent's unlawful unilateral change in itsworking conditionsand its insistencethat its shop oper-ate nonunionrendered the above-referred to employees'failure tocontinue to work for the Respondent unlawfulconstructive discharges.Lifetime Shingle Co.,203 NLRB688, 693 (1973).20 In the case ofBlock-Southland Sports-' ° In the caseof Los Angeles Marine Hardware Co Y NLRB,602 F 2d1302, 1307 (9th Cir, 1979), in which,as in the instant case theemployerrepudiated the contract during midterm,the court said,"An employercannot alter mandatory contractual terms duringthe effective period ofthe agreement without the consentof the unionAsa result,the em-ployer's actions here amounted to a mid-term repudiation of the CBA, inviolationof §§ 8(d)and 8(a)(1) and(5) of the ActSucha repudi-ation is notexcused because the employer actedin goodfaith or was mo-tivated solely by economic necessity "See NLRB Y Topinka's CountryHouse,624 F 2d 770 (6th Cir1980)See alsoManley Truck Line,271NLRB 679 (1984)20 This case was citedwith approval by theBoardinMasdon Indus-tries,212 NLRB 505 (1974)men,170 NLRB 936, 938 (1968), the Board said, "Wehave long held that to condition employment upon theabandonment by employees of the rights guaranteedthem by the Act is equivalent to discharging them out-right for union activity." See alsoAdvance Electric,supra. 2 tThus by constructively discharging the employeeslisted in the complaint, i.e.:SaraAlexWanda GrucaMay ArantSophie KarasHelenArlu KowiczRonald KiselewskiFlorenceBlewisJoanne KovalichAdeleBlumJoannMilefskyClara BobbinMargaret PancerellaCarolBorisBonnieRemaleyHelen FellWinifred RocheHelen GatenisMary Ellen RowanTeofil GalezniakMary VevasisHelen GreenwaltBetty YedsenaMary Yudinskythe Respondent violated Section 8(a)(1) and(3) of theAct.CONCLUSIONS OF LAW1.Jo-Vin Dress Company, Inc. and Villa Fashions,Inc., herein also collectively called the Respondent, areemployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and it will effectuatethe purposes of the Act for jurisdiction to be exercisedherein.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Villa Fashions, Inc. is, for the purpose of this pro-ceeding, the alter ego of Jo-Vin Dress Company, Inc.4.All nonsupervisory production (excluding pattern-makers), maintenance, packing and shipping workers em-ployed by Jo-Vin Dress Company, Inc. and its alter egoVilla Fashions, Inc., Shenandoah, Pennsylvania but ex-cluding clerical employees, guards and supervisors as de-fined in the Act constitute a unit appropriate for collec-tive bargaining within the meaning of Section 9(b) of theAct.2 25.At all times material herein, the Union has been theexclusive collective-bargaining representative of the em-ployees in the appropriate unit within the meaning ofSection 9(a) of the Act.6.By failing and refusing to recognize and bargainwith the Union as the exclusive representative of its em-ployees in the appropriateunit,by failing to honor theextension of the collective-bargaining agreement dated21 Inthis case the Board opined "We further find that Beacon violat-ed Section 8(aX3) and (1) of the Act by conditioning the employment ofitselectricians on their working without union representation and forwagesbelow those specifiedin thecollective-bargaining agreement appli-cable to them, and that those electricians, having chosen to forgo theiremployment rather than accept those unlawful conditions, were therebyconstructively and unlawfullydischarged" (269 NLRB 1001 at 1003 )22 This unit substantially conforms to the unit described in the exten-sion of the contract dated June 1, 1979, which was stipulated to be anappropriate unit by the parties JO-VINDRESS CO.June 1, 1979, including the memorandum of agreementdated June 14, 1979, with respect to such employees andby failing to apply to such employees the terms and con-ditions of the extension agreement,the Respondent vio-lated Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe Act.7.By constructively dischargingSara AlexMary ArantHelenArlu KowiczFlorence BlewisAdele BlumClara BobbinCarol BonsHelen FellHelen GatenisTeofilGalezniakHelen GreenwaltMary YudinskyWanda GrucaSophie KarasRonald KiselewskiJoanne KovalichJoann MilefskyMargaret PancerellaBonnie RemaleyWinifred RocheMary Ellen RowanMary VevasisBetty Yedsenaby conditioning their employment on workingnonunionand without union representation and with benefits lessthan those called for in the extension agreement,the Re-spondent violated Section 8(a)(3) and (1) of the Act.8.By unilaterally changing terms and conditions ofemployment of its employees without giving the Unionan opportunityto negotiate and bargain in respect there-to as the exclusive representative of its employees in theappropriate unit,the Respondent violated Section 8(a)(5)and (1) of the Act.9.TheRespondent'sunilateral changes in the termsand conditions of its employees by establishing the exten-sion agreement resulted in a modification of the agree-ment in violation of Section 8(d) of the Act and consti-tutes a violation of Section 8(a)(1) and (5) of the Act.10.By bypassing the Union and dealing directly withitsemployees, the Respondent violated Section 8(a)(l)and (5) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I recommend that it cease anddesist therefrom and take certain affirmative action de-signed toeffectuate the policies of the Act. Havingfound that the Respondent has constructively dischargedits employees-Sara AlexMary ArantHelenArlu KowiczFlorence BlewisAdele BlumClara BobbinCarol BonsHelen FellHelen GatenisTeofil GalezniakHelen GreenwaltMary YudinskyWanda GrucaSophie KarasRonald KiselewskiJoanne KovalichJoann MilefskyMargaret PancerellaBonnie RemaleyWinifred RocheMary Ellen RowanMary VevasisBetty Yedsenaon August20, 1982,in violation of Section 8(aX3) of theAct, Irecommendthat theRespondent restore the status533quo ante by offering the above-named individuals theirformer jobs or, if those jobs no longer exist, substantiallyequivalent jobs, without prejudice to their seniority andother rights and privileges, dismissing, if necessary, anyemployees hired on or since August 20,1982, to fill anyof the positions,and make them whole for any loss ofearnings suffered by reason of the discrimination againstthem by payment to them of sums of money equal tothat which they normally would have earned absent thediscrimination,lessnet interim earnings during suchperiod,computed on a quarterly basis in the manner es-tablished by the Board in F.W. Woolworth Co.,90NLRB 289 (1950), withinterestcomputed as describedinFlorida Steel Corp.,231 NLRB 651 (1977).23Having also found that Respondent Villa is the alterego of Respondent Jo-Vin and has continued to operateitsbusiness,but has failed and refused to recognize theUnion as the collective-bargaining representative of itsemployees or to apply the terms of the extension agree-ment between the Union and Respondent Jo-Vin, it isrecommended that RespondentJo-Vinrecognize theUnion as the representative of its employees and honorand apply the terms of thatagreement,retroactively toAugust 20,1982, and any subsequent agreement, to itsemployees. It is further recommended that the Respond-entmakewhole its employees by making the contrac-tually established payments to the various trust funds es-tablishedby the collective-bargaining agreement,24 andby reimbursing employees for any expenses ensuing fromthe Respondent's unlawful failure to make such requiredpayments, as provided inKraft Plumbing & Heating, 252NLRB 891 fn. 1 (1980), enfd. 661 F.2d 940 (9th Cir.1981).(See Advance Electric,supra.)It is further recommended that if there are any addi-tional sumsor benefits owing employees by reason of theretroactive application of the terms of the extensionagreementthey be paid to the employees in accordancewith the Board's usual formula;however, if after bar-gaining in good faith,theUnion and the Respondentagree on the resolution of any or all of such claims, suchresolution shall release the Respondent of any claimsunder this paragraph.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2523 See generallyIsisPlumbingCo,138 NLRB 716 (1962)24Because the provisions of employee benefit fund agreements arevariable and complex, the Board does not provide for interest at a fixedrate on fund payments due as part of a "make-whole" remedy Thereforeit is left to further proceedings the questionof how muchicterest the Re-spondent must pay into the benefit fund inorderto satisfy the "make-whole"remedy These additional amounts may be determined,dependingon the circumstances of each case,by referenceto provisionsin the doc-uments governing the fund at issue and, when there are no governingprovisions,to evidence of any lossdirectlyattributable to the unlawfulaction,which might include theloss ofreturn in investment of the por-tion of funds, withheld additional administrativecosts, etc , butno collat-eral lossesSeeMerryweather Optical Co,240 NLRB 1213, 1216 fn 7(1979)ss If no exceptions are filed asprovided by Sec 102 46 ofthe Board'sRules and Regulations, the findings,conclusions, and recommendedOrdershall, as provided in Sec 102 48of theRules, be adopted by theBoard andallobjectionsto them shall be deemedwaived forallpur-poses 534DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERThe Respondent, Jo-Vin Dress Company,Inc.andVilla Fashions,Inc., Shenandoah,Pennsylvania,itsoffi-cers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to recognize and bargainwith Local 185,International Ladies'Garment Workers'Union as the ex-clusive representative of its employees in the appropriateunit with respect to wages, hours,working conditions, orother terms and conditions of employment of its employ-ees, and refusing to honor the extension agreement appli-cable to those employees.(b)Discouraging membership in the Union, or anyother labor organization, by constructively dischargingits employees through the imposition of illegal conditionsof employment,or by otherwise discriminating againstany of its employeesin regardto hire, tenure of employ-ment,or other terms and conditions of employment.(c) Unlawfully bypassing the Union by dealing directlywith its employees.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)OfferSaraAlex,Mary Arant, Helen Arlu Kowicz,Florence Blewis,AdeleBlum, Clara Bobbin, Carol Boris,Helen Fell,HelenGatenis,TeofilGalezniak,HelenGreenwalt,Wanda Gruca, Sophie Karas, Ronald Kise-lewski, Joanne Kovalich,Joann Milefsky, Margaret Pan-cerella,Bonnie Remaley,Winifred Roche,Mary EllenRowan, Mary Vevasis, Betty Yedsena, and Mary Yu-dinsky immediate and full reinstatement to their formerjobs or, if those jobs no longer exist,to substantiallyequivalent positions, without prejudice to their seniorityor any other rights or privileges previously enjoyed, andmake themwhole for anyloss of earnings and other ben-efits suffered as a result of the discrimination againstthem,in the manner setforth in theremedy section ofthe decision and otherwisefully comply withthe termsof "TheRemedy."(b)Comply with the terms and conditions of the col-lective-bargainingextensionagreementbetween theUnion and the Northeast Apparel Association, Inc. retro-actively to August 20, 1982, and prospectively until suchtime as its obligations thereunder have been fully satis-fied,includingmaking the appropriate trust funds, theemployees,and the Union whole in the manner describedin the remedy section of this decision.(c)On request, recognize and bargain with the Unionas the exclusive representative of the employees in thefollowing appropriate unit concerning terms and condi-tions of employment:All nonsupervisory production (excluding pat-ternmakers),maintenance,packing and shippingworkers employed by Jo-Vin Dress Company, Inc.and its alter ego Villa Fashions, Inc., Shenandoah,Pennsylvaniabutexcludingclericalemployees,guards and supervisors as defined in the Act.(d) Preserve and, on request, make available to theBoardor itsagents for examinationand copying, all pay-roll records,socialsecurity payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms ofthisOrder.(e)Post at its facility in Shenandoah,Pennsylvania,copies of the attached notice marked "Appendix."26Copies of the notice, on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be takenby theRespond-ent to ensure that the notices are not altered,defaced, orcovered by any othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found in this Decision.26 If thisOrder isenforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrderof the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLaborRelations Board "